                                  UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
                                              OFFICE OF THE CLERK
                                                      Tacoma
                                            1717 Pacific Ave., Suite 3100
                                                Tacoma, WA 98402
                                                  (253) 882-3826

 WILLIAM M. MCCOOL                                                                           LORI LANDIS
District Court Executive                                                                   Chief Deputy Clerk
     Clerk of Court




                                             February 12, 2021


       CLERK, US DISTRICT COURT
       District of Columbia
       InterDistrictTransfer_DCD@dcd.uscourts.gov
       Re: Taylor James Johnatakis
       Your No: 1:21-CR-00091-RCL
       Our No: MJ21-5036-DWC

       Dear Clerk

       An Order of Transfer was entered on 02/11/2021, transferring the above captioned case to your
       court pursuant to Rule 5. Attached you will find a PDF image of our Internal Docket Sheet and
       all documents contained in the Western District of Washington Court File.


       The defendant was released on bond and directed to appear in your district via Zoom on
       February 17, 2021 at 1:00 p.m. before Magistrate Judge Robin M. Meriweather.


       Please acknowledge receipt by returning a stamped copy of this letter to me at
       Kim_Brye@wawd.uscourts.gov.


       Sincerely,


       WILLIAM M. MCCOOL, District Court Executive


       By Kim Brye
       Deputy Clerk

       Enc
